DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is being considered by the examiner.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Iguchi et al. disclose: a substrate (para. [0073]); a plurality of single photon avalanche diodes (SPADs) (fig.5, para. [0085]) coupled to the substrate (para. [0073]); a plurality of outputs coupled to the substrate; and a plurality of electrical components (fig.5 Tr, para. [0085]) coupled to the substrate. Hennecke et al. disclose: a plurality of electrical components (fig.4 SR) connected to each SPAD (fig.4 item 3) of the plurality of SPADs to define a plurality of silicon photomultipliers (SiPMs) in the device such that each SiPM of the plurality of SiPMs comprises a respective set of one or more SPADs connected to a respective output of the plurality of outputs (para. [0008] L1-4). The prior arts fail to teach, disclose, suggest or make obvious: the plurality of electrical components are configured to selectively connect the plurality of SPADs to the plurality of outputs by selecting which output of the plurality of outputs is connected to each SPAD of the plurality of SPADs.
Regarding independent claim 8, Iguchi et al. and Hennecke et al. disclose: at least one light-emitter device; and a receiver subsystem, wherein the receiver subsystem comprises: a substrate; a the plurality of electrical components are selectable to control which output of the plurality of outputs is connected to each SPAD of the plurality of SPADs and to thereby define a plurality of silicon photomultipliers (SiPMs) in the receiver subsystem, an aperture array comprising a plurality of apertures, wherein the SiPMs and the aperture array are aligned so as to define a plurality of receiver channels, wherein each receiver channel comprises a respective SiPM optically coupled to a respective aperture of the plurality of apertures.
Regarding independent claim 15, the contains the same substantive limitations as independent claim 8, the claim is therefore allowed on the same basis as independent claim 8.
Claims 2-7, 9-14, 16-20 are allowed on the basis as independent claims 1, 8, 15 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/
 Examiner, Art Unit 2884